Citation Nr: 1623438	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-06 604	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD). 

2.  Entitlement to service connection for hypertension, to include as due to contaminated ground water at Camp Lejeune.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to contaminated ground water at Camp Lejeune.

4.  Entitlement to service connection for prostate cancer, to include as due to contaminated ground water at Camp Lejeune.

5.  Entitlement to service connection for a neurobehavioral disorder, to include as due to contaminated ground water at Camp Lejeune.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and November 2011, May 2012, and April 2014 rating decisions by the VA RO in Louisville, Kentucky.  Jurisdiction rests with the VA RO in Louisville, Kentucky, from which the appeals were certified.

The Veteran was previously represented by an attorney, but indicated his wish to revoke the representation in an October 2015 statement.  The Veteran may revoke representation at any time.  See 38 C.F.R. § 14.631(f)(1) (2015).  

In April 2016, the Veteran withdrew a request for a hearing before a Member of the Board.  

The Board notes that claims by the Veteran for entitlement to service connection for PTSD, depression, and anxiety were separately adjudicated and denied by the Louisville RO in an April 2014 rating decision.  However, the scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Hypertension and GERD

The Veteran asserts that he has hypertension and acid reflux as a result of exposure to contaminated ground water at Camp Lejeune.  He underwent VA examination in connection with these claims in September 2011.  However, upon review, the Board finds the September 2011 opinions to be inadequate for purposes of determining service connection.  With respect to hypertension, the VA examiner opined that it was less likely than not related to the Veteran's active duty service because there was no medical evidence in the claims file establishing a connection between hypertension and exposure to contaminated water.  With respect to acid reflux, the VA examiner opined diagnosed GERD and opined that it was less likely than not related to the Veteran's active duty service because the service medical record did not document abdominal symptoms.  The Board finds that these opinions do not provide sufficient rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Additionally, the examiner relied solely on the absence of evidence in service treatment records in providing negative opinions.  See Dalton v. Nicholson, 21. Vet. App. 23 (2007).  As such, remand is warranted for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).



Acquired Psychiatric and Neurobehavioral Disorders 

The Veteran asserts that he has PTSD, depression, and anxiety as a result of traumatic events during active duty service.  Additionally, he has reported that he has neurobehavioral effects resulting from exposure to contaminated ground water at Camp Lejeune.  The record does not show that a VA examination was performed in connection these claims.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran's VA treatment records demonstrate diagnoses of PTSD and generalized anxiety disorder during the pendency of the appeal.  Additionally, while service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, the Veteran has asserted that he experienced traumatic events during service, including fighting Philippine revolutionaries and being attacked by fellow Marines while on guard duty.  The record also reflects that the Veteran served at Camp Lejeune during the relevant time period for exposure to contaminated ground water.  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current acquired psychiatric disorder or other neurobehavioral disorder related to active duty.  McLendon, 20 Vet. App. 79.

The Board also notes that the RO has not made an attempt to verify the Veteran's purported PTSD stressors through the Joint Services Records Research Center (JSRRC).  While the RO made a formal finding that the Veteran did not provide enough information to verify the purported stressors, the record does show a diagnosis of PTSD during the pendency of the appeal and the Veteran has provided significant information regarding his potential stressors.  As such, the Board finds the RO must forward the Veteran's stressor information to the JSRRC to attempt to corroborate all of the Veteran's reported in-service stressors.  

With respect to all of the claims on appeal, including those addressed above and the claim for entitlement to service connection for prostate cancer, it is clear from a review of the Veteran's claims file that he has received disability compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the Board finds that all claims must be remanded so that the RO may request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Furthermore, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain and associate with the record VA treatment records dated from March 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  With the Veteran's assistance, determine how long and on which dates the Veteran served at Camp Lejeune, his housing location(s), and his work duty location(s).

4.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

5.  Take all appropriate steps to verify the Veteran's claimed stressors, to include those noted in the Veteran's treatment records.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  

6.  Then, forward the claims file to the VA examiner who provided the September 2011 opinion regarding hypertension, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's hypertension.  If additional examination is needed, such examination should be conducted.

After review of the claims file, to include the service treatment records, service personnel records, VA treatment records, VA examination reports, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension is related to active duty, to include any in-service exposure to contaminated ground water at Camp Lejeune.

The examiner should review and address the National Research Council's report on the potential association between certain diseases and exposure to the chemical contaminants found in the water at Camp Lejeune: Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009).  The examiner must specifically comment on any relationship between exposure to contaminated ground water and the Veteran's hypertension.  The examiner must consider information regarding how long the Veteran served at Camp Lejeune within that time period and the nature of his housing and job location(s).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

7.  Then, forward the claims file to the VA examiner who provided the September 2011 opinion regarding GERD, or an appropriate substitute, if unavailable, for an addendum opinion concerning the etiology of the Veteran's GERD.  If additional examination is needed, such examination should be conducted.

After review of the claims file, to include the service treatment records, service personnel records, VA treatment records, VA examination reports, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current GERD is related to active duty, to include any in-service exposure to contaminated ground water at Camp Lejeune.

The examiner should review and address the National Research Council's report on the potential association between certain diseases and exposure to the chemical contaminants found in the water at Camp Lejeune: Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009).  The examiner must specifically comment on any relationship between exposure to contaminated ground water and the Veteran's GERD.  The examiner must consider information regarding how long the Veteran served at Camp Lejeune within that time period and the nature of his housing and job location(s).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

8.  Then, schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and anxiety, or any neurobehavioral disorder.  If necessary, schedule the Veteran for separate examinations to address PTSD and acquired psychiatric disorders other than PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination(s).  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder or neurobehavioral disorder began in service, was caused by service, or is otherwise related to service, to include as due to contaminated ground water at Camp Lejeune.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file.   If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.

The examiner should also specify whether the Veteran has any non-psychiatric neurobehavioral disorder.  If so, an opinion should be obtained from an appropriate expert regarding whether it is at least as likely as not (50 percent probability or more) that any such neurobehavioral disorder began in service, was caused by service, or is otherwise related to service, to include as due to contaminated ground water at Camp Lejeune.

The examiner should review and address the National Research Council's report on the potential association between certain diseases and exposure to the chemical contaminants found in the water at Camp Lejeune: Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009).  The examiner must specifically comment on any relationship between exposure to contaminated ground water and any acquired psychiatric or neurobehavioral disorder.  The examiner must consider information regarding how long the Veteran served at Camp Lejeune within that time period and the nature of his housing and job location(s).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

9.  After all development has been completed, re-adjudicate the claims of: entitlement to service connection for a right knee disorder, entitlement to service connection for hypertension, to include as due to exposure to contaminated ground water at Camp Lejeune; entitlement to service connection for GERD, to include as due to exposure to contaminated ground water at Camp Lejeune; entitlement to service connection for prostate cancer, to include as due to exposure to contaminated ground water at Camp Lejeune; entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety; and entitlement to service connection for a neurobehavioral disorder, to include as due to exposure to contaminated ground water at Camp Lejeune.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




